Name: Commission Regulation (EEC) No 3315/88 of 26 October 1988 amending Regulation (EEC) No 3744/84 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10 . 88No L 293/68 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3315/88 of 26 October 1988 amending Regulation (EEC) No 3744/84 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community ('), and in particular Article 6 thereof, Whereas Article 2 of Regulation (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (2), as last amended by Regulation (EEC) No 982/88 (3), provides for the adoption of a plan for the distribution of resources to each Member State in accordance with the appropriations available ; whereas this plan would normally only be adopted once a year and after completion of the budget procedure ; whereas circumstances may arise where it is desirable for the Commission to allocate resources before the level of appropriations is finally known ; whereas any such exceptional allocation must be strictly limited ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 2 of Regulation (EEC) No 3744/87 : *3 . Prior to the adoption of the plan, the Commission may, on the basis of a duly motivated request from a Member State make an allocation to that State. That allocation shall » be deducted from the total allQcation when the plan referred to in Article 2 ( 1 ) is adopted. Any allocation made in accordance with the provisions of this paragraph may not exceed 50 % of the resources allocated by Commission decision to the Memberr State concerned in respect of the plan for the previous financial year.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 15. 12. 1987, p. 1 . (J) OJ No L 352, 15. 12. 1987, p . 33 . (3) OJ No L 98, 15. 4. 1988, p . 35 .